Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Friedman et al (US 2005/0192087 A1) generally discloses treasure hunt-based bonus game.
Regarding representative claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
determining that at least one predetermined condition has occurred within the game, and, after the at least one predetermined condition is determined to have occurred, allocating at least one reward to at least one of the reward boxes provided within the game based on the at least one predetermined condition, after allocating the at least one reward to the at least one of the reward boxes provided within the game based on the at least one predetermined condition, determining whether a reward providing condition is met by determining whether at least one player in the group associated with one of the reward boxes provided within the game has met the reward providing condition, and, after and as a result of determining that the at least one player in the group has met the reward providing condition, providing the reward allocated to the one of the reward boxes provided within the game to the at least one player in the group, and causing a screen to be displayed in a communication terminal, said screen indicating that the reward allocated to the one of the reward boxes provided within the game has been provided to the at least one player in the group associated with the one of the reward boxes provided within the game  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715